Citation Nr: 0836636	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  07-19 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for sinusitis, to 
include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from January 1997 to May 1997 
and again from August 1999 to February 2005.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the St. 
Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for a 
low back disability and left shoulder disability.  It also 
comes on appeal from a December 2006 rating decision of the 
same RO that denied service connection for sinusitis and 
GERD.

The issue of entitlement to service connection for sinusitis, 
to include as secondary to service-connected sleep apnea is 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A left shoulder disability was initially demonstrated 
years after service, and has not been shown by competent 
evidence to be causally related to the veteran's active 
service.

2.  A low back disability was initially demonstrated years 
after service, and has not been shown by competent evidence 
to be causally related to the veteran's active service.

3.  GERD was initially demonstrated years after service, and 
has not been shown by competent evidence to be causally 
related to the veteran's active service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).

2.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2007).

3.  GERD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned in the event award of the benefit 
sought.
 
In the present case, VA issued VCAA notification in March 
2005 and March 2006 that informed the veteran of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence and 
provided him with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in the event of award of the benefit 
sought.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and VA examination reports.  Additionally, 
the claims file contains the veteran's statements in support 
of his claims.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  Thus, based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.

Legal Criteria

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability on a 
direct incurrence basis, there must be competent evidence of 
a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2007).

Legal Analysis

The veteran asserts that service connection is warranted for 
a left shoulder and a low back disability.  In this regard, 
in order to establish service connection on a direct basis 
the veteran must provide evidence of a current disability, an 
in-service injury or disease, and a nexus between the current 
disability and in-service injury or disease.  With respect to 
a current disability, post-service treatment records reflect 
that since 2005, the veteran has complained of and sought 
treatment for low back pain that has been diagnosed as 
lumbosacral strain.  The record also reflects that the 
veteran was diagnosed with left shoulder suprasinatus 
tendonitis on VA examination in April 2007. 

With respect to an in-service injury or disease, the veteran, 
during his May 2008, Travel Board hearing, testified that he 
injured his back and left shoulder while serving in Iraq.  
According to the veteran, while serving as a gunner with the 
44 CSB (Combat Service Battalion), he was involved in an 
improvised explosive device (IED) explosion while en route to 
Baghdad.  He further testified that at the time of the 
explosion, the convoy with which he was travelling was going 
up to 50 to 55 miles per hour, that he flew back about nine 
feet due to the concussion blast, and that he landed on his 
left shoulder, buttocks, and back.  (Transcript (T.) at page 
(pg.) 6-9).  

The Board recognizes the veteran's DD Form 214 reflects that 
his military occupational specialty was that of a human 
resources specialist and does not indicate that he served in 
Iraq.  His service medical and personnel records also do not 
show that he was ever involved in an IED explosion.  However, 
a Post-Deployment Health Assessment dated in October 2004, 
shows that the veteran indicated that he served in Iraq from 
November 2003 to October 2004 during Operation Iraqi Freedom.  
Further, a Noncommissioned Officer Evaluation Report dated in 
March 2004 demonstrates that the veteran was assigned to the 
HHD, 44th Corps Support Battalion in Mosul, Iraq.  The record 
also demonstrates that the veteran received an Army 
Commendation Medal for meritorious service while serving with 
the 44th Corps Support Battalion in Iraq from November 2003 
to November 2004.  The veteran's DD Form 214 also shows that 
he was awarded the Global War on Terrorism Expeditionary 
Medal, which, prior to June 2005, was awarded for service 
within Iraq and Afghanistan.  Additionally, in a statement 
received in December 2006, Capt. C. R. A., who served with 
the veteran from November 2003 to November 2004 in Iraq in 
support of Operation Iraqi Freedom with the 44th Corps 
Support Battalion, stated that the veteran served as the 
gunner in a gun truck and participated in convoys going south 
to Camp Speicher in Tikrit and going north to Camp Freedom in 
Mosul and Movement Control Station Harbour Gate on the border 
of Iraq and Turkey and that such convoys encountered small 
arms fire and IEDs.  Therefore, in resolving all benefit of 
doubt in the veteran's favor, the Board concedes that the 
veteran served in Iraq and that it would be consistent with 
the circumstances of his service in Iraq for him to have 
encountered IEDs and/or been involved in an IED explosion.   
See 38 U.S.C.A. § 1154(a). 
  
However, it is significant to point out that the 
contemporaneous service medical records do not indicate that 
the veteran ever complained of, or was treated for, a low 
back or left shoulder injury.  Indeed, during his May 2008 
Travel Board hearing, the veteran testified that he did not 
seek  treatment for such conditions because he did not think 
anything about it and was more concerned about taking care of 
his comrades and completing the mission. (Transcript (T.) at 
page (pg.) 9-10).   The Board notes that on his October 2004 
Post-Deployment Health Assessment, the veteran reported that 
he currently experienced back pain and swollen, stiff or 
painful joints.  However, it is significant to point out that 
on the health assessment, while the veteran listed carbon 
monoxide poisoning, pain in ear, and pain in knee as concerns 
that he had during his deployment that may affect his health, 
he did not specifically mention his left shoulder or back as 
concerns.  Further, under the Post Deployment Health Provider 
Review section of the Health Assessment, the examining health 
provider, after an interview and examination of the veteran, 
did not identify any back or left shoulder disability and did 
not refer the veteran for an orthopedic referral.

Significantly, the first clinical evidence of a diagnosed 
back disability was in November 2005, at which time the 
veteran was diagnosed with lumbosacral strain.  Likewise, the 
first clinical evidence of a diagnosed left shoulder 
disability was in April 2007, when the veteran was diagnosed 
with left shoulder supraspinatus tendonitis.  Moreover, no 
competent clinical evidence of record establishes that the 
veteran's current low back and/ or left shoulder 
disabilities, initially diagnosed after service, are 
etiologically related to any incident of service.  Indeed, in 
April 2007, Dr. M. O., a VA examiner, after an examination of 
the veteran and a review of his claims file, indicated that 
she could not provide an opinion as to whether the veteran's 
back and left shoulder disabilities were related to his being 
thrown around in a vehicle that was hit by an IED without 
resort to speculation because it was her understanding that 
there was no documentation of such injuries.  Therefore, in 
the absence of any evidence to the contrary, the Board finds 
that the preponderance of the evidence is against a finding 
that the veteran's current low back disability and left 
shoulder disabilities are etiologically related to service.  
Accordingly, the Board finds that the veteran is not entitled 
to a grant of service connection for his current low back 
disability or his current left shoulder disability.

In conclusion, although the veteran asserts that his current 
low back and left shoulder disabilities are related to 
service, he is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is 
competent to give evidence about what he experienced; for 
example, he is competent to report that he injured his back 
and left shoulder in service and continues to experience low 
back and left shoulder pain.  See, e.g., Layno v. Brown, 6 
Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any competent clinical evidence of record that 
documents the nature and chronicity of any back and/or left 
shoulder injury in service, or that his current back and left 
shoulder disabilities are related to any incident of service, 
the Board finds that the negative evidence of record is of 
greater probative value than the veteran's statements in 
support of his claims.  Thus, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current low back and/or left shoulder 
disability as a result of his service.  The Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2007), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a low back disability and a left shoulder 
disability and the claims must be denied.

2.  GERD

The veteran asserts that service connection is warranted for 
GERD.  With respect to a current disability, the record 
demonstrates that since 2005, the veteran has sought 
treatment for a disability that has been diagnosed as acid 
reflux and GERD.  With respect to an in-service injury or 
disease, the veteran's service medical records reflect that 
in October 2004 and November 2004, the veteran complained of 
experiencing morning nausea, gagging, vomiting, and reflux 
after meals. 

As to the etiology of the veteran's GERD, the veteran 
contends that it is due to the fumes that he was exposed to 
while sleeping close to a motor pool in Iraq.  The veteran's 
service medical records demonstrate that he advanced such 
contentions when he complained about, and sought treatment 
for, his gastrointestinal symptomatology in service.  
However, in an October 21, 2004 service medical record, the 
treating physician indicated that the veteran's symptoms were 
not likely related to the motor pool fume exposure that the 
veteran described had occurred seven months prior because the 
effects of such carbon dioxide or diesel fumes should have 
resolved by that time.  He indicated that he suspected that 
the veteran's symptoms were related to longstanding 
gastrointestinal issues such as GERD and sent the veteran for 
a gastrointestinal evaluation.  However, the examiner from 
the veteran's subsequent November 5, 2005 gastrointestinal 
evaluation indicated that the veteran's recurrent nausea and 
vomiting were not associated with eating and that given the 
veteran's multiple complaints that it may be a functional 
disorder.  

Further, in response to a RO request to determine if the 
veteran's in-service nausea may have been "the beginning of 
his GERD," a September 2006 VA examination report, 
demonstrates that the examiner after a review of the 
veteran's claims file and a prior examination of the veteran, 
indicated that the veteran had underwent a very thorough 
evaluation while in service that also included an 
esophagogastroduodenoscopy (EGD), which was reported to be 
entirely normal.  According to the examiner, "if the 
[veteran] had had evidence of GERD at that time, such as 
esophageal inflammation, it would have been seen on the EGD.  
Thus, it is not likely that the [veteran's] nausea 
represented the beginning of GERD. Therefore, in the absence 
of any medical evidence to the contrary, the Board finds that 
the preponderance of the evidence is against a finding that 
the veteran's current GERD is etiologically related to 
service, including exposure to fumes and/or documented 
gastrointestinal symptomatology including nausea.

In conclusion, although the veteran asserts that his current 
GERD is related to service, he is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  He is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
experiences certain GERD symptomatology.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Therefore, in 
the absence of any competent clinical evidence of record that 
demonstrates that the veteran's GERD is related to fumes in 
service and/or his in-service complaints of nausea, or any 
other incident of service, the Board finds that the negative 
evidence of record, including the September 2006 VA opinion, 
is of greater probative value than the veteran's statements 
in support of his claims.  Thus, the Board finds that the 
competent evidence of record fails to establish that the 
veteran has a current GERD disability as a result of his 
service.  The Board has considered the doctrine of giving the 
benefit of the doubt to the veteran, under 38 U.S.C.A. § 5107 
(West 2002), and 38 C.F.R. § 3.102 (2007), but does not find 
that the evidence is of such approximate balance as to 
warrant its application.  Accordingly, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for GERD and the claim must be 
denied.




ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) is denied.


REMAND

The veteran contends that service connection is warranted for 
sinusitis, to include as secondary to service-connected sleep 
apnea.  Post-service treatment records demonstrate that the 
veteran has complained of, and been diagnosed with sinusitis 
since 2005.  The veteran asserts that such condition is due 
to his service-connected sleep apnea, including having to use 
a CPAP machine to treat such disability.  With respect to the 
etiology of the veteran's sinusitis, an examiner in a 
February 2006 private treatment record and an examiner in a 
September 2006 VA examination report addressed whether the 
veteran's use of a CPAP machine caused the veteran's 
sinusitis.  However, there is no evidence that either 
examiner, or any other examiner, has provided an opinion as 
to whether the veteran's service-connected sleep apnea 
chronically aggravates his sinusitis.  The Board finds that 
such an opinion is necessary in order to properly adjudicate 
the veteran's claim.  Therefore, the Board finds that the 
claim must be remanded for a new VA examination and clinical 
opinion

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to the 
issue on appeal, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 3.159, 
and any other applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary to 
substantiate his claim for service 
connection for sinusitis, to include as 
secondary to service-connected sleep 
apnea, including which evidence, if any, 
the veteran is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  Additionally, the 
veteran should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claim.  
He must also be provided the criteria for 
consideration in the assignment of a 
disability rating and an effective date 
in the event of award of the benefit 
sought.

2.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for his sleep apnea and his 
sinusitis since service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek 
to obtain copies of all treatment records 
referred to by the veteran, not already 
of record.

3.  The veteran should be afforded a VA 
examination by the appropriate specialist 
to determine the nature and etiology of 
any current sinusitis disability.  All 
necessary tests should be performed.  The 
examiner should be requested to furnish 
an opinion as to whether it is at least 
as likely as not that the veteran has a 
sinusitis disability that is related to 
any incident of service. The examiner 
should also be requested to furnish an 
opinion as to whether it is at least as 
likely as not that the veteran has a 
sinusitis disability that is proximately 
caused or aggravated by his service-
connected sleep apnea, including the use 
of a CPAP machine.  The rationale for all 
opinions expressed should be set forth. 
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

4.  Thereafter, the RO should adjudicate 
the issue on appeal.  If the benefit 
sought remains denied, the RO should 
issue the veteran and his representative 
a supplemental statement of the case and 
afford the veteran the appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


